Citation Nr: 1113979	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  10-02 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel










INTRODUCTION

The Veteran served on active duty from January 1, 1960 to July 4, 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action is required on his part.


FINDING OF FACT

The evidence of record demonstrates that the Veteran suffers from bilateral hearing loss that is etiologically related to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his hearing loss was caused by noise exposure during his military service.  Specifically, his contention is that he was routinely exposed to loud artillery fire, including from howitzers, with a military occupational specialty (MOS) as a field artilleryman.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection may be granted for any disorder diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  In order to establish service connection for the claimed disorder, competent evidence must show (1) the existence of a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, as discussed below, because there is insufficient evidence to indicate that the Veteran's hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1137(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to the first element of the Shedden test, current disability, the results of the Veteran's November 2009 VA audiological examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
30
LEFT
45
50
55
55
70

Additionally, the Veteran scored 100 percent for the right ear and 86 percent for the left ear on the speech perception test.  The examination results revealed that the Veteran has mild to severe sensorineural left ear hearing loss and some mild hearing loss of the right ear.  These findings establish that the Veteran currently suffers from left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2010).  

With respect to the Veteran's right ear hearing loss, while the results of the November 2009 VA audiological examination did not reveal right ear hearing loss for VA purposes, the Board notes that the record contains a June 2005 hearing test, conducted at the Vanderbilt University Medical Center, revealing the following results, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
40
LEFT
30
25
45
50
50

These results reveal that the Veteran has had right ear hearing loss for VA purposes as recently as June 2005.  See 38 C.F.R. § 3.385 (2010).  Although this particular test was not conducted during the pendency of the Veteran's claim, the Board makes a factual finding that the Veteran had right ear hearing loss at the time his claim was filed in June 2008.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Thus, the first element of the Shedden test is also met with respect to the right ear.  See Shedden, supra.

With respect to the second element of the Shedden test, in-service disease or injury, the Veteran's service treatment records (STRs) are devoid of evidence of treatment for, or complaints of, hearing loss.  Additionally, the Veteran's STRs reveal that he had normal hearing for VA purposes on his June 1960 examination, just prior to separation.  The results of that audiological examination are as follows:

(The Board notes that prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
0 (10)
N/A
-5 (0)
LEFT
-5 (10)
0 (10)
0 (10)
N/A
5 (10)

The Board notes, however, that the Veteran's MOS required exposure to hazardous noise from artillery fire.  Based on the era of the Veteran's service, his MOS, and lack of hearing protection, the Board will afford the Veteran the full benefit of the doubt and concede his exposure to acoustic trauma in service.  Accordingly, the second element of the Shedden test has been met.  See Shedden, supra.



With respect to the last element of the Shedden test, causal relationship, the first evidence in the record of the Veteran's hearing loss is found in a May 2004 private hearing test that was performed by John Jernigan, M.D., which revealed the following results, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
35
LEFT
10
5
20
40
45

Dr. Jernigan provided the opinion that the Veteran had high frequency sensorineural hearing loss consistent with noise exposure.  

The Veteran was subsequently afforded the VA audiological examination in November 2009, the results of which are recorded above.  At the outset of the examination report, the examiner indicated that he reviewed the Veteran's claims file.  The examiner noted that the Veteran's chief complaint was decreased hearing and tinnitus, with the symptoms affecting the left ear more than the right.  The examiner then noted that the Veteran was subject to noise as an army cannoneer, and that the Veteran denied having occupational or recreational noise exposure.  Based on the Veteran's service records, revealing a normal hearing examination at separation from active service, and his limited time in active duty, the examiner provided the opinion that the Veteran's current hearing loss is less likely as not caused by or a result of noise exposure during military service.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, it has been held by the United States Court of Appeals for Veterans Claims (Court) that, in adjudicating a claim, the Board has the responsibility to do so.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this regard, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Moreover, the lack of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court, in Hensley, 5 Vet. App. at 159-160, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010). 

Accordingly, because the November 2009 VA examiner relies primarily on the Veteran's STRs and the longevity of his service, the Board affords minimal probative value to the examiner's opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate if the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  The Board finds that the May 2004 medical opinion of Dr. Jernigan is more probative as to the etiology of the Veteran's hearing loss.  The opinion, taking into account statements from the Veteran, describes the Veteran's hearing loss as being consistent with noise exposure.  The Board finds that this noise exposure is from the Veteran's military service, as no evidence of record indicates that the Veteran has been exposed to subsequent occupational or recreational noise.  In this regard, the Veteran contends in his January 2010 VA Form 9 that he has had hearing loss for many years, and that having an occupation in sales, he has not been subjected to occupational noise.

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's hearing loss was caused by his in-service noise exposure.  Shedden, supra.  In this regard, the Board notes that the Veteran is competent to report the symptoms of hearing loss.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has had difficulty hearing for many years.  Moreover, there is no reason to doubt the credibility of the Veteran in reporting exposure to noise during service.  His service records are internally consistent, and it is facially plausible that he had significant exposure to loud artillery fire given his MOS as a field artilleryman.

Given the nature of the Veteran's claimed disabilities and the fact that he is considered to be competent to report having experienced continuing relevant symptoms for several years, the Board finds that there is also reasonable evidence that there has been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In summary, the Board finds that the Veteran meets all of the elements required for service connection for bilateral hearing loss.  He currently has hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2010), he was exposed to hazardous noise levels during his active service, there is a medical opinion linking his hearing loss to service, and he has competently reported that he has had hearing problems for many years.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  Therefore, the Veteran's claim for service connection for bilateral hearing loss is granted.

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  As the Veteran's claim for entitlement to service connection for bilateral hearing loss has been granted, any failure in notifying or assisting him is harmless error.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Veteran's remaining claim is that of entitlement to service connection for tinnitus.  Unfortunately, a remand is required on this issue.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has tinnitus that he incurred as the result of hazardous noise exposure during his military service.  Specifically, he contends that he was exposed to loud artillery fire with an MOS as a field artilleryman.

The Veteran was afforded a VA audiological examination in November 2009.  The examiner noted in the examination report that the onset of the Veteran's tinnitus was in 2004.  The examiner provided the opinion that the Veteran's tinnitus is less likely as not caused by or a result of noise exposure during military service.  The examiner based her opinion primarily on the Veteran's normal hearing test upon separation, the limited time he served in the military, and his STRs, which showed no clinical evidence of tinnitus during service.  However, in offering this assessment, the examiner did not discuss or acknowledge the Veteran's report of relevant symptomatology continuing for many years prior to the examination, or the Veteran's noise exposure/acoustic trauma in service associated with the Veteran's role as a field artilleryman.  In this regard, the Board notes that the Veteran contends in his VA Form 9 that his tinnitus was present many years prior to 2004.

As such, the Board concludes that the November 2009 VA examination was not adequate for rating purposes.  See Dalton, 21 Vet. App. 23 (holding that an examination was inadequate if the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

In light of the foregoing, the Board finds that the Veteran should be afforded another VA examination conducted by an appropriate VA physician.  The examiner should provide an opinion as to whether the Veteran's current tinnitus is related to in-service acoustic trauma.  Moreover, taking into account the Board's decision to grant the Veteran entitlement to service connection for bilateral hearing loss, the examiner should provide an additional opinion as to whether the Veteran's tinnitus is secondary to his bilateral hearing loss.

As this case is being remanded for the foregoing reason, any recent private treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular treatment for his hearing problems, including treatment from Vanderbilt University Medical Center and from John Jernigan, M.D.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding private treatment records for the Veteran's tinnitus dated since June 2005, to include medical records from Vanderbilt University Medical Center and from John Jernigan, M.D.  Any response received should be memorialized in the Veteran's claims file.

2.  After the foregoing development has been completed, schedule the Veteran for a VA audiological examination by an appropriate VA physician.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies or tests should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater), that the Veteran's tinnitus had its clinical onset during service or is related to any in-service disease, event, or injury, to specifically include noise exposure.

The examiner should additionally provide an opinion as to whether the Veteran's tinnitus was caused or aggravated by his service-connected bilateral hearing loss.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  The examiner should specifically comment on the Veteran's statements concerning continuity of relevant symptoms for many years prior to 2004 and his exposure to noise during service as a field artilleryman  These statements should be deemed to be credible.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim of entitlement to service connection for tinnitus.  If the benefit is not granted, issue the Veteran and his representative a supplemental statement of the case, and after they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


